Title: From George Washington to William Livingston, 12 December 1779
From: Washington, George
To: Livingston, William


        
          Dr Sir
          Hd Qrs Morris town 12th Decr 1779
        
        I have been favored with your Excellencys letter of the 7th. The Troops left at the No. Rivr & East of it & the large detatchments which we have been obliged to make to the Southward, and the times of service of so many of the troops nearly expiring, will unavoidably prevent me from affording that effectual cover to the frontier posts which I could wish. However, you may be assured, that I shall take such measures for this purpose as

our circumstances will admit, and give them as much protection as can be compassed by our present force. It is to be lamented that the time for wch the Regimt of this state was raised is abt to expire as it is indispensibly necessary that the most effectual check should be given to the contraband trade carried on with new-York—and which I fear I shall not be able to effect by the detatchments we may be able to spare from this army. I have the honor to be with the greatest regard & esteem.
      